Citation Nr: 0012716	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-42 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of service connection for 
a heart condition for failure to submit new and material 
evidence.

In a September 1997 decision, the Board found that evidence 
which was new and material to the heart condition claim had 
been submitted, and the veteran's claim was reopened and 
remanded to the RO for additional factual and procedural 
development and a de novo review.  Following these 
developments, the RO denied the veteran's reopened claim on 
the merits in a May 1999 decision.  The case was returned to 
the Board in August 1999, but was again remanded to the RO to 
address a defect in the evidence due to the RO's failure to 
fully comply with the Board's instructions in its September 
1997 remand (see Stegall v. West, 11 Vet. App. 268 (1998)).  
Following the correction of this defect, the RO again 
confirmed the denial of the claim for service connection for 
a heart condition in a December 1999 decision.  The case was 
returned to the Board in March 2000 and the veteran now 
continues her appeal.


FINDING OF FACT

A heart condition (to include mitral valve prolapse, coronary 
artery disease, congestive heart failure, hypertension and 
atrial fibrillation) was not present in service or for many 
years after service and was not caused by any in-service 
incident.



CONCLUSION OF LAW

A heart condition (to include mitral valve prolapse, coronary 
artery disease, congestive heart failure, hypertension and 
atrial fibrillation) was not incurred in or aggravated by 
service, nor may cardiovascular disease be presumed to have 
been incurred during military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD 214 Form shows that she served on active 
duty with the U.S. Air Force Reserve, and that she was a 
commissioned officer who served as a medical nurse.

The veteran's service medical records show that on service 
entrance examination in August 1965, her cardiovascular 
system and chest X-rays were normal and her blood pressure 
was 114/71 (diastolic/systolic in millimeters of mercury 
(mmHg)) sitting, 112/74 recumbent, and 106/72 standing.  On 
her medical history report, she denied having any history of 
rheumatic fever, pain or pressure in the chest, palpitation 
or pounding in the heart, or high or low blood pressure.  An 
August 1966 examination and report of medical history were 
similarly negative for any indication of heart problems.  Her 
blood pressure was 124/68 sitting, 114/66 recumbent, and 
128/66 standing.  The veteran's August 1966 
electrocardiographic (ECG) report was normal. The veteran's 
April 1969 report of medical examination prior to separation 
noted that the veteran's heart was normal in thrust, size, 
rhythm, and sounds.  Her blood pressure was 110/74 sitting, 
108/72 recumbent, and 112/76 standing.  The veteran's 
February 1973 report of medical examination for enlistment 
into the reserves indicated that the veteran's heart was 
normal.  Her sitting blood pressure was 100/68.  On her 
report of medical history she noted no history of rheumatic 
fever, pain or pressure in the chest, palpitation or pounding 
of the heart, heart trouble, or high or low blood pressure. 

A letter from Brian A. O'Neill, M.D., noted that the veteran 
was seen on three occasions from August 1974 through November 
1974 with complaints of chest pains. The physician noted that 
her condition was diagnosed as Barlow's Syndrome (mitral 
valve prolapse), and that she was referred to Dr. Lamar H. 
Ochs for consultation.

In an undated statement, the veteran reported that she 
started having chest pains in September and October 1969.  
She noted that she went to base doctors who prescribed 
medication and performed numerous tests which all proved 
negative. The veteran asserted that she tried to see the base 
cardiologist five times without success.  She stated that 
during an emergency she saw an orthopedist who arranged an 
appointment with the base cardiologist the next day.  She 
reported that she stopped going to the base doctors and 
started taking Nitroglycerin on her own when the base doctors 
told her that if the pain persisted it would be necessary to 
do a cardiac catheterization.  The veteran stated that she 
saw a private cardiologist, Dr. Dexhemier of Belleville, 
Illinois, in the late summer or fall of 1972.  She noted that 
he prescribed Librax, that the tests were negative, and that 
the pain persisted.  The veteran reported that she saw Dr. 
Brian O'Neill in July 1974 and that he noted her personal 
account of her history of symptoms as beginning in 1969 and 
which included chest pain at any time and tiredness.  She was 
referred to cardiologist Dr. Lamar H. Ochs who diagnosed 
click-murmur syndrome. The veteran reported that tests 
confirmed the diagnosis: prolapsed mitral valve leaflet, or 
click-murmur syndrome, or Barlow's Syndrome.  According to 
the veteran, Dr. Ochs expressed amazement that with all of 
her symptoms the Air Force had not picked up the veteran's 
Barlow's Syndrome.

In an undated letter, private physician Joseph P. Dunn, M.D. 
indicated that he recently received the veteran's medical 
records and that she was about to become his patient.  Dr. 
Dunn noted that the veteran had apparently been discharged 
from service with a disabling heart condition.  He reported 
that although the veteran first began to have chest pain in 
1969, Barlow's Syndrome was not diagnosed until 1974.  The 
physician noted that medical reports were available from 
Doctors O'Neill, Ochs, and Butler.

In a December 1975 report, private physician William L. 
Underhill, M.D., noted that the veteran gave a history of 
chest pain since 1969, which was atypical for angina pectoris 
and was well located in the left precordial area and sharp in 
nature.  She was reportedly treated in various ways from that 
date until 1974 at which time the diagnosis of systolic click 
syndrome was made based on clinical examination. On 
examination, Dr. Underhill noted that the veteran's first and 
second heart sounds were of normal quality with no 
significant splitting of the second sound.  A very late 
systolic clicking sound was heard.  The physician commented 
that it was impossible to make a diagnosis of significant 
heart disease.  Mitral prolapse syndrome was suggested but 
not definite.  He stated that the veteran would be scheduled 
for testing.  Private medical records show that the veteran 
underwent testing in December 1975 at the Hamot Medical 
Center.  A summary of a heart catheterization showed that the 
veteran underwent a normal left and right heart 
catheterization and normal coronary arteriograms.  It was 
noted that she had minimal changes suggesting prolapse of the 
mitral valve which were not unequivocal.  The report from an 
exercise stress test revealed that the veteran's heart rate, 
blood pressure, and rhythm conduction were normal.  The 
interpretation was normal exercise test.  A 1976 
echocardiogram report stated that the veteran continued to 
show some evidence of mitral valve prolapse although the 
abnormal motion was minimal at best.

In a March 1977 letter, Dr. Dunn stated that he saw the 
veteran in May 1975 for complaints of chest pain with 
exertion and sometimes while at rest.  According to the 
veteran, she had this problem since 1969.  The physician 
reported that on examination he was able to detect a systolic 
click S2.  He also reported that a September 1975 EKG was 
normal.

A December 1977 medical report shows that the veteran was 
hospitalized and a diagnosis of mitral valve prolapse was 
reconfirmed.

A December 1977 VA medical report shows that the veteran had 
complaints of chest pains and was diagnosed with functional 
heart syndrome.  According to the report, the veteran was 
studied by Dr. Underhill, who had had found a minimally 
prolapsed mitral valve but no real heart disease.

A July 1988 discharge summary showed that the veteran was 
admitted to a VA hospital with nausea and vomiting which were 
thought to be due to a reaction to medication.  Prior medical 
history noted that the veteran had a coronary artery bypass 
graft in 1986.  A very significant family history for heart 
disease was reported.  On physical examination, the veteran's 
heart was regular with no murmurs appreciated.  The admitting 
diagnosis was uncontrolled hypertension with adverse reaction 
to Tonocard.  Chest X-ray showed fluid in the fissure 
consistent with congestive heart failure.  Medication was 
provided.  The final diagnoses included acute subendocardial 
myocardial infarction, congestive heart failure, hypertension 
now controlled, and hyponatremia probably secondary to 
diuretics.

A November 1988 letter from Raineldo C. Saquin, M.D., 
indicated that the veteran was totally disabled due to mitral 
valve prolapse in 1969, followed by triple coronary by-pass 
in May 1986.  The diagnoses presented were arteriosclerotic 
coronary heart disease with congestive heart failure, cardiac 
arrhythmia, and hypertension.

On VA examination in February 1989, the veteran reported that 
she experienced chest pains while on active duty which 
continued without diagnosis until 1973, at which time a 
prolapsed mitral valve was diagnosed.  An extensive history 
of heart problems was noted to include previous bypass, 
previous and present hypertension, previous chest pain, 
previous congestive failure, mitral prolapse, and occasional 
ankle edema.  A cardiology consultation revealed that the 
veteran began to have chest pain in 1969 and was diagnosed 
with a prolapsed mitral valve in 1973.  Cardiac 
catheterization in 1975 confirmed this diagnosis and the 
veteran developed hypertension.  Bypass surgery in 1986 was 
noted.  The current diagnosis was cardiac infarction.

A May 1989 VA discharge summary indicated that the veteran 
was admitted with complaints of shortness of breath and a 
long history of arteriosclerotic heart disease, status post 
coronary artery bypass surgery, and atrial fibrillation.  
Physical examination revealed that the veteran had atrial 
fibrillation with a soft mid-systolic murmur and click.  The 
echocardiogram showed an enlarged left ventricle with 
ejection fraction of 40 percent with mitral valve prolapse.  
Medication was provided and the veteran improved to the point 
where there was no further ectopic activity and she was 
totally free from significant dyspnea.

In September 1992, the veteran submitted a statement in 
support of her claim for service connection for a heart 
condition.  She noted that she had chest pains during service 
which were of the type and location that was indicative of a 
prolapsed mitral valve. With her statement, the veteran 
submitted four written statements from colleagues indicating 
that she had chest pains as early as 1970.  In these written 
statements, the witnesses reported that they worked with the 
veteran when she was a practicing nurse.  In three of these 
statements, the writers did not identify themselves as 
registered medical professionals.  In the remaining 
statement, the witness signed her name and added the suffix 
initial "N.A." after her signature, thus indicating that 
she possessed a medical title of some sort (i.e., a Nurse 
Anesthetist, nurse's assistant, or nurse aide.)

In March 1993, the veteran submitted copies of her service 
medical records which were dated in October and November 1969 
and which were not associated with the collection of service 
medical records previously described.  An October 1969 record 
noted that the veteran was seen with complaints of left 
anterior chest pain reaching down the left arm.  A strong 
family history for heart disease was noted.  The chest pain 
reportedly lasted for up to an hour and was not associated 
with exertion.  No shortness of breath or diaphoresis was 
reported.  On examination, some chest wall tenderness was 
noted under the left breast.  An EKG was reportedly normal 
and the impression was probable chest wall pain.  Valium was 
prescribed.  A late October service medical record revealed 
that the veteran was still having chest pain which was 
characterized as severe.  The treatment plan included a 
double "Masters" and spine films.  In November 1969, pain 
was reported twice.  The records show that the spine and 
Masters tests were negative and that her use of Darvon had 
helped to relieve her chest pain.  A second November 1969 
report shows that the veteran continued to have chest pain of 
undetermined etiology.  According to the medical records, the 
veteran had chest pains for four weeks in late November which 
had increased that day.  The treating physician noted that 
this was a complicated problem, and that the intended course 
was to refer the veteran to another physician the next day.  
Another late November record referred to a dictated 
consultation note which was not on file.

In May 1993, additional service medical records were added to 
the claims file. Records that were relevant to the issue at 
hand and not previously described included a February 1969 
EKG record, the summary of which was within normal limits.  
An October 1969 EKG report was also normal.  The summary of a 
November 1969 EKG record showed normal results on 
electrocardiogram and double masters.  A December 1969 X-ray 
of the chest was normal.

During a March 1994 RO hearing, the veteran reported that in 
1969 she developed chest pains while watching television.  
She stated that she went for consultation with a cardiologist 
who informed her that if her chest pain continued she would 
have to have a cardiac catheterization.  She stated that she 
did not return because she did not feel comfortable with 
submitting to a cardiac catheterization, as she had no 
confidence in the medical technology and surgical protocols 
for such a procedure which were in use during that time in 
the late 1960's.  She stated that thereafter, she began to 
seek out civilian doctors for treatment of her chest pains.  
The veteran reported that her chest pain continued and that 
she saw numerous physicians until 1973, at which time she was 
diagnosed with mitral valve prolapse.  The veteran stated 
that in 1989 she underwent a triple bypass procedure.

A March 1994 VA examination noted that the veteran reported a 
history of chest pain, heart fluttering and skipping beats in 
1969.  The examination showed that she currently had chest 
pain, shortness of breath, skipping beats, and atypical 
fibrillation.  Objective findings included a mid-late 
systolic click.  An ECG report was noted to be abnormal with 
normal sinus rhythm and ST and T wave abnormalities that 
could be inferior ischemia or anterolateral ischemia. The 
veteran's blood pressure was 160/60 and a chest X-ray showed 
no active cardiopulmonary disease.  A stress test revealed 
mild mitral valve prolapse with minimal mitral regurgitation.  
The diagnosis was mitral valve prolapse.

After a May 1994 VA outpatient treatment check up, the 
impression included mitral valve prolapse and moderate 
hypertension. The examiner noted that mitral valve prolapse 
is a congenital abnormality missed during the veteran's 
physical.

In a December 1994 statement, the veteran restated her 
assertion that her in-service chest pain marked the onset of 
her heart condition.  She reported that she saw a private 
cardiologist while in service and subsequent to service, but 
explained that the records of these private cardiological 
treatments were not obtainable for inclusion in the file 
because the cardiologist had died and the records of her 
treatment were destroyed.  She asserted that she first filed 
for service connection in 1973 and that it was her opinion 
that VA should have advised her to secure those records at 
that time, when the opportunity to do so existed.

The report of an October 1997 VA cardiovascular examination 
shows that the veteran complained of shortness of breath 
after walking short distances at a regular pace, three-pillow 
orthopnea (but no paroxysmal nocturnal dyspnea), marked 
fatigue and chest pain, with a reported history of chest pain 
dating back to 1969.  The chest pain was localized over her 
left chest wall and was described by her as being very sharp 
and brief in duration.  The chest pain occurred at any time, 
day or night, regardless of stress activities and varied in 
frequency.  She reported  having a history of angina and 
coronary artery bypass surgery in 1986, with subsequent 
diagnoses and treatment for congestive heart failure, 
subendocardial myocardial infarct and atrial fibrillation.  
The congestive heart failure was controlled with medication.  
Chest X-rays revealed normal heart size and clear lungs, with 
midline sternal sutures and evidence of prior cardiac 
surgery.  The radiographic impression was no pleural effusion 
or other focal lesion, prior open heart surgery and normal 
postoperative appearance.  Following examination, she was 
diagnosed with prolapsed mitral valve with nonspecific chest 
pain which could be associated with, but not caused by 
prolapsed mitral valve.  The veteran was also diagnosed with 
ischemic heart disease which appeared to have been 
compensated except for fatigue and shortness of breath.  The 
examiner commented that the veteran appeared to be in a 
decreased level of functionality, but she was able to perform 
her daily activities on a slower energetic expenditure.  She 
reported that she had been employed as a nurse and now worked 
as an auxiliary in the local library, though she was unable 
to carry more than one or two volumes at once.

A private medical examination report, dated in October 1997 
from Titusville Area Hospital, shows that the veteran 
underwent a thallium stress test.  The test results produced 
a diagnostic impression of exercise-induced ischemia, 
septally, which the examiner rated as a 2 in severity on a 
clinical scale of 1 to 10.  The study was otherwise normal.

VA medical reports, dated from 1989 to 1991, were received by 
VA in October 1997.  These record reflect the veteran's prior 
medical history as previously discussed.

Private medical records, dated from 1988 to 1998, were 
received by VA in November 1998 and December 1998.  These 
record reflect the veteran's prior medical history as 
previously discussed, and also show that in July 1998 she 
underwent an angioplasty procedure.  Also, on several 
occasions in 1998, she was treated for atrial fibrillation 
and angina.

VA medical records, dated from 1998 to 1999, show that during 
this period the veteran was treated on several occasions for 
her cardiological complaints, including shortness of breath.  
Her diagnoses included coronary artery disease, status-post 
myocardial infarction, coronary artery bypass grafting and 
percutaneous transluminal coronary angioplasty, chronic 
obstructive pulmonary disease, longstanding hypertension, 
unstable angina, mitral valve prolapse, atrial fibrillation, 
hyperlipidemia, and mild congestive heart failure.  An 
October 1998 echocardiogram shows that she moderate mitral 
regurgitation, normal sinus rhythm with frequent episodes of 
bradycardia, frequent premature ventricular contractions with 
long episodes of bigeminy, and normal cardiac function with 
no wall motion abnormality.  In July 1999, an ECG study was 
performed on the veteran which revealed a normal sinus rhythm 
and normal ECG.  However, 6 days after this ECG, a second ECG 
was performed in July 1999 which revealed an abnormal ECG 
with wave abnormalities indicative of inferior ischemia and 
anterolateral ischemia.  In September 1999, she experienced 
another myocardial infarction which was treated with 
angioplasty.  

Private medical and hospitalization reports from Titusville 
Area Hospital and Hamot Medical Center show that in September 
1999, the veteran was treated with angioplasty for an acute 
inferior-posterior myocardial infarction.  The reports also 
show that she had diagnoses of native coronary artery disease 
with a normal left main coronary artery, total occlusion in 
the mid left anterior descending coronary artery, severe 
diffuse disease in the proximal circumflex, with occlusion 
after the small first marginal branch, and total occlusion, 
prominally, of the dominant right coronary artery.  She was 
also diagnosed as status post coronary artery bypass grafting 
times three, moderate left ventricle dysfunction (ejection 
fraction 35 percent with inferior wall near akinesis), post-
infarction angina, and a successful percutaneous transluminal 
coronary angioplasty of the subtotal lesion of the distal 
anastomosis of the vein graft to the right, with about 20 to 
30 percent residual stenosis.  

The report of a November 1999 VA cardiology consultation and 
examination, made pursuant to the prior Board remands of 
September 1997 and September 1999, shows that the examiner 
noted that the veteran had a history of chest pains dating 
back to military service in 1969, and a diagnosis of mitral 
valve prolapse in 1973 which, however, appeared to have been 
based solely on clinical examination in which a systolic 
click was noted on auscultation.  In 1975, the veteran 
underwent an extensive cardiac evaluation which showed normal 
results on stress testing and a 2-dimensional 
echocardiography indicating a slight posterior motion of the 
posterior leaflet during systole which was felt to have been 
suggestive, but not diagnostic of mitral valve prolapse.  
Cardiac catheterization in 1975 revealed normal coronary 
arteries with minimal changes suggesting prolapse of the 
mitral valve, though these findings were noted to have not 
been unequivocal.  In 1986, her cardiac condition began its 
decline when she developed angina pectoris and subsequently 
was diagnosed with coronary artery disease and hypertension, 
for which she underwent triple coronary artery bypass 
surgery.  In 1989, she developed arrhythmias in the form of 
atrial fibrillation and premature ventricular contractions.  
Also, in May 1989, she was treated for congestive heart 
failure and a non-Q-wave myocardial infarction.  An 
echocardiogram at that time showed mitral valve prolapse with 
no mitral regurgitation.  In 1991, she stopped working due to 
unstable angina.  She continued to have chest pain problems 
and underwent a percutaneous transluminal coronary 
angioplasty in 1998.  Her cardiac risk factors included 
hypertension, hyperlipidemia, a family history of coronary 
artery disease and a longstanding smoking habit of 30 years 
duration, with a tobacco consumption of 1 to 1 1/2 packs of 
cigarettes per day.

Following examination, the physician presented the following 
diagnostic impressions and commentary:

1.  Probable mitral valve prolapse, based on the 
veteran's medical history and examination 
findings.  However, in the examiner's opinion, the 
evidence was far from definitive with most of the 
tests being suggestive but not conclusive.  If 
mitral valve prolapse was present, it was mild in 
severity.  Because of the uncertainty of the 
medical evidence, the precise onset of the 
condition in relation to her period of active duty 
could not be established.  The examiner also 
stated that he was unable to state, indisputably, 
that the chest pains she experienced during 
military service were due to mitral valve prolapse 
because this was a condition which is associated 
with a variety of nonspecific symptoms, including 
chest pain, and establishing a firm diagnosis was 
frequently very difficult.  The examiner commented 
that the severity of her symptoms appeared to be 
out of proportion to the objective degree of her 
mitral valve prolapse, and that if she, in fact, 
has mitral valve prolapse it is not related to her 
coronary artery disease, which had developed later 
in her life.  The examiner stated that while 
coronary artery disease could cause mitral valve 
prolapse, the reverse was not true.  

2.  Coronary artery disease, which the examiner 
ruled out as having had its onset during the 
veteran's active service due to the objective 
evidence showing that her coronary arteries were 
normal on coronary angiography in 1975.  The 
examiner further stated that the premature and 
aggressive nature of her coronary artery disease 
was most likely due to the presence of multiple 
cardiac risk factors, including a longstanding 
history of smoking and a strong family history of 
coronary artery disease.

3.  Congestive heart failure, which the examiner 
concluded was probably related to the development 
of coronary artery disease and therefore had its 
onset after the veteran's period of active duty.

4.  Hypertension, which the examiner noted to have 
been diagnosed well after the veteran's period of 
active duty.

5.  Atrial fibrillation, which the examiner noted 
to have been diagnosed after the veteran's period 
of active duty.

II. Analysis

In an April 2000 brief on appeal, the veteran's 
representative contended that the November 1999 VA cardiology 
consultation and examination was inadequate because there was 
no express indication in the report that the examining 
cardiologist had actually reviewed the veteran's claims file, 
pursuant to the instructions of the Board's September 1997 
and 1999 remands.  The representative requested that the case 
be remanded for compliance, as prescribed by the U.S. Court 
of Appeals for Veterans Claims (Court) in Stegall v. West, 11 
Vet. App. 268 (1998).  In addressing this contention, the 
Board notes that the file contains an October 1999 
consultation sheet which specifically stated a copy of the 
September 1999 Board remand and the veteran's claims file 
would be made available to the VA cardiologist for review in 
preparation for the veteran's medical examination.  The Board 
also notes that the cardiologist who drafted the November 
1999 VA examination had thoroughly discussed the veteran's 
relevant medical history in his report.  This demonstrates 
adequate compliance with the Board's remand instructions, and 
therefore the representative's request for a third remand of 
the case is refused.  As the factual and procedural 
development of the case substantially comforms to the 
instructions of  the Board's prior remands, it is now ready 
for appellate review.

The veteran's claim of entitlement to service connection for 
a heart condition is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible in light of the November 1988 letter 
of Dr. Saquin, which indicated that the veteran was totally 
disabled due to mitral valve prolapse in 1969, and in view of 
the veteran's own personal contentions of the etiology of her 
heart disease, owing to her medical training as a nurse (see 
Pond v. West, 12 Vet. App. 341 (1999)).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for complaints of chest pain in 
service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The veteran's service medical records show that, 
notwithstanding the veteran's treatments for chest pain 
complaints during service in October and November 1969, her 
cardiovascular system was normal throughout her period of 
active duty from January 1966 to July 1970.  No elevated 
blood pressure readings were obtained on any military service 
examination.  EKG studies which were conducted in 1969, and 
chest X-rays of her heart in service, were all normal.  No 
cardiovascular abnormalities were noted on her separation 
examination, and even her reserve enlistment examination in 
February 1973, over two years after her separation from 
active duty, showed normal findings on cardiovascular 
evaluation.

According to the medical records associated with the file, 
the veteran's extensive history of heart-related problems 
began, as far as could be objectively determined, in 1974 
when she was first diagnosed with Barlow's Syndrome (mitral 
valve prolapse).  Thereafter, over time she developed 
cardiovascular disease which continues to disable her all the 
way to the present.  The file contains extensive medical 
records of her treatment for cardiovascular disease and 
diagnoses of mitral valve prolapse which some physicians, and 
also a witness who signed her name with an "N.A." and thus 
may possess some medical accreditation, have obliquely 
associated with the veteran's period of active duty.  
However, the definitive VA cardiologist's examination of 
November 1999 shows that the examiner had reviewed all of the 
aforementioned records and has reconciled them in his 
diagnoses and commentaries.  The Board accords great 
probative weight on the determinations of this cardiologist, 
owing to the physician's expertise, credentials, and because 
the physician had the benefit of seeing the entire history of 
the veteran's medical treatment for heart disease prior to 
examining her.  Ultimately, the cardiologist ruled out her 
diagnoses of coronary artery disease, congestive heart 
failure, hypertension and atrial fibrillation as having any 
relationship to her military service, as they were first 
manifest years after her separation from active duty.  Thus, 
to the extent that the veteran claims entitlement to service 
connection for a heart condition manifested as coronary 
artery disease, congestive heart failure, hypertension and 
atrial fibrillation, the medical evidence is against a 
finding that these diagnoses had their onset, either directly 
or presumptively, during her period of active duty and 
therefore her claim must be denied.

To the extent that the veteran claims entitlement to service 
connection for mitral valve prolapse (also shown as Barlow's 
Syndrome), the record shows that the VA cardiologist in 
November 1999 was equivocal about whether she, in fact, had a 
genuine diagnosis of this condition.  The cardiologist was 
also unable to state with any certainty whether or not mitral 
valve prolapse had its onset during her period of military 
service.  The cardiologist commented, however, that her 
prolapsed mitral valve was only mild in severity and that the 
subjective severity of her chest pain symptoms seemed out of 
proportion to this objective assessment.  The examiner also 
stated that mitral valve prolapse could not cause coronary 
artery disease. 

The written statements of three of the four veteran's 
witnesses who did not identify themselves as medical 
professionals and who allege that they saw the veteran 
experience chest pains and discomfort as early as 1970 are 
credible to the extent that they are competent to report 
what they observed in 1970.  However, to the extent that 
they may allege that these observed symptoms were 
manifestations of a heart condition, they are entitled to no 
probative value as medical evidence because these witnesses, 
as far as can be determined, do not possess the requisite 
medical training and expertise to make medical diagnoses 
based upon their observations.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The Board notes that the veteran is a trained medical 
professional who served in the capacity of a nurse during her 
period of active duty.  In the case of Pond v. West, 12 Vet. 
App. 341 (1999), the Court held that proper appellate review 
required discussion of the medical opinion of the appellant 
where the facts show the appellant to be a duly trained and 
licensed medical professional, as such a person is competent 
to provide medical nexus evidence.  This is not meant to 
preclude consideration of the personal interest the 
appellant-expert has in her own case, weighing the probative 
value of her possibly less-than-objective opinions with 
regards to the merits of her own claim, but her opinion, in 
its professional context, may not simply be ignored as would 
be the case had she been a layperson.  The Court held that 
failure to discuss such an opinion constituted error.   To 
the extent that the veteran expresses her own medical opinion 
regarding the etiology of her current heart disease, and 
asserts that the chest pains she experienced during service 
were active manifestations of mitral valve prolapse, the 
Board finds that the probative value of her statements as 
supportive medical evidence are far outweighed by the 
determinations of the VA cardiologist of November 1999, owing 
to his greater level of medical training and his 
specialization in cardiovascular medicine coupled with his 
objective and through review of the veteran's medical record.  

In view of the VA cardiologist's conclusions as presented in 
the November 1999 examination report, and because the 
veteran's service medical records do not show a diagnosis of 
mitral valve prolapse at any time during active duty, the 
Board finds that the majority of the objective medical 
evidence is against the veteran's claim of service connection 
for a heart condition, to the extent that she claims it as 
mitral valve prolapse.  Because the evidence in this case is 
not in relative equipoise with regard to this aspect of her 
claim, the benefit-of-the-doubt doctrine does not apply, and 
service connection for mitral valve prolapse must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a heart condition is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

